Fourth Court of Appeals
                                San Antonio, Texas
                                     January 21, 2014

                                   No. 04-13-00550-CV

                                    Randy K. SMITH,
                                        Appellant

                                             v.

               Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                     Appellees

                From the 63rd Judicial District Court, Edwards County, Texas
                                    Trial Court No. 3798
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Leave to File to Withdraw and Substitute Attorney of Record
is GRANTED.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court